Citation Nr: 0918354	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-32 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial rating for service-connected 
bilateral hearing loss, currently evaluated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1952 to 
November 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

In the Veteran's substantive appeal, dated in October 2007, 
he requested a Board hearing.  In correspondence dated in 
September 2008, the RO informed the Veteran that he was 
scheduled for a travel Board hearing to take place on 
November 7, 2008.  The RO sent a reminder letter in October 
2008.  Both letters were sent to the Veteran's last address 
of record.  The Veteran failed to report to this hearing and 
has not provided any explanation for his failure to report.  
As such, the Board will proceed as if his request for a 
hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss is 
manifested by no more than auditory acuity level II in both 
ears.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for bilateral hearing loss have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.85, 4.86, Diagnostic Code 6100 (2008).  






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in February 2007.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  Although no longer required 
by the regulations, the RO also requested that the Veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  

In the correspondence dated in February 2007, the RO also 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained copies of the Veteran's service 
treatment records and provided a QTC hearing examination in 
March 2007.  The record also contains a December 2006 
audiogram report from a private physician.  In two VCAA 
responses, dated in March 2007 and March 2008, the Veteran 
affirmed that he had no other evidence to give to VA to 
substantiate his claim.  The Veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal, 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must asses the entire 
period since the original claim was filed to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods since the date 
the original claim was filed.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Individual disabilities are assigned 
separate diagnostic codes.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  All benefit 
of the doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.  

Compensable Rating for Bilateral Hearing Loss

In its April 2007 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating effective November 30, 2006, the date 
that the Veteran's informal claim was received.  The issue 
before the Board is the initial assignment of a 
noncompensable rating for bilateral hearing loss; the Veteran 
contends that a higher rating is warranted.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when pure tone threshold at 1,000, 2,000, 3,000 
and 4,000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Id. 

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a).  

The QTC examination conducted in March 2007 revealed the 
following audiogram results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
70
80
LEFT
25
35
65
70
70

The averages for 1,000, 2,000, 3,000 and 4,000 Hertz were 
57.5 decibels in the right ear and 60 decibels in the left 
ear.  Speech recognition (Maryland CNC) was 96 percent in the 
right ear and 92 percent in the left ear.  

The Veteran submitted a report of an audiogram conducted in 
December 2006 by Dr. Wiley, a private physician.  The 
examination report is handwritten, and the Board is unable to 
determine the exact pure tone decibel thresholds.  Controlled 
speech discrimination test results are not included in the 
report.  For these reasons, the Board will not use this 
evidence in making its determination.  See 38 C.F.R. 
§ 4.85(a).  

The QTC audiometric findings of March 2007 reflect auditory 
acuity level II in the right ear and level II in the left ear 
under Table VI.  See 38 C.F.R. § 4.85, Table VI.  These 
numeric designations in combination correspond to a zero 
percent, or noncompensable, rating.  See 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.  Since there is no other 
competent medical evidence of record, the results of the 
March 2007 QTC examination demonstrate that the Veteran is 
not entitled to a compensable disability rating under 
Diagnostic Code 6100.  

In his substantive appeal, the Veteran argued that he did not 
receive a fair hearing test.  However, the Veteran has not 
presented any evidence showing that the testing methods used 
during his March 2007 QTC examination were unfair or 
unreliable. Because the Veteran has not supported his 
argument that he did not receive a fair hearing test, the 
Board finds that the examination report is sufficient for 
rating purposes.   

The Board also finds that the severity of the Veteran's 
bilateral hearing loss appeared to remain unchanged 
throughout the appeal period.  Accordingly, a staged rating 
is not in order and a noncompensable rating is appropriate 
for the entire period of the Veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected bilateral hearing loss causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   



ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


